764 N.W.2d 264 (2009)
Daniel R. McCOLLUM, Plaintiff-Appellant,
v.
ITT CORPORATION, Insurance Company of North America, Lear Corporation, Zurich American Insurance Company, and Second Injury Fund (Vocationally Handicapped Provisions), Defendants-Appellees.
Docket No. 138146. COA No. 287098.
Supreme Court of Michigan.
April 28, 2009.

Order
On order of the Court, the application for leave to appeal the December 17, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.